Per Curiam.

In Dunham v. Hayden, (7 Johns. Rep. 381.) it is said that the only authority to adjourn, unless at the instance of the defendant, is contained in the second section of the act, and such adjournment must not exceed six days. In Kilmore v. Sudam, (7 Johns. Rep. 530.) it is held, that the right of the justice to adjourn a case on his own motion, must be claimed and exercised, if at all, at the return of the process; and if the first adjournment is by consent of parties, no subsequent adjournment can be made on the motion of the justice. These cases are conclusive to show, that the second adjournment in the case now before us was without authority, and the judgment must be reversed, which is much to be regretted, as justice appears to have been done, and no more has been recovered than the defendant below admitted to be due.
Judgment reversed.